DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Regarding claim 1, “a first portion” (line 5) should be changed to 
--a portion--.
Regarding claim 2, “the first portion” (line 1) should be changed to 
--the portion--.
Regarding claim 3, “a second portion” (line 2) should be changed to 
--the portion--.
Regarding claim 7, “a molded skin element” (line 3) and “a foam body” 
(line 4) are mentioned in claim 1 (line 2). 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hotary et al. US 2010/0123332 A1.
Regarding claim 1, Hotary et al. US 2010/0123332 A1 discloses an insert component (7) for an interior component of a vehicle (door (3) and cockpit/instrument panel (4)), wherein the interior component includes a molded skin element (2) and a foam body (17), comprising: a body portion (8) in order to remain in the interior component; and an edge section (27) for supporting a production of the interior component; wherein the edge section (27) at least in a portion has a lesser thickness as compared to the body portion (8) as shown in Figure 2A and ABSTRACT. 
Regarding claim 2, Hotary et al. US 2010/0123332 A1 discloses the insert component according to claim 1, wherein the portion of the edge section (27) has a thickness of less 1 mm is a matter of design choice. 
Regarding claim 4, Hotary et al. US 2010/0123332 A1 discloses the insert component according to claim 1, wherein the edge section (27) is disposed encircling the body portion (8) as shown in Figure 2A.
Regarding claim 5, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. 
The patentability of a product does not depend on its method of production (injection molding).
Allowable Subject Matter
Claims 3 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other molded articles similar to that of the current invention. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612